 In the Matter of FEDERAL IRON & METALCo.andUNITED CONSTRUC-TION AND MAINTENANCE WORKERS LOCAL INDUSTRIAL UNION No. 1267,AFFILIATED WITH THE CONGRESS'OF INDUSTRIAL ORGANIZATIONSCase No. R-.4.641.DecidedDecember31, 1942Jurisdiction:scrap- metal wholesale industry.Investigation and, Certification of Representatives:existence of question :refusal to accord recognition without Board certification ; contract held nobar to, when original contracting union was no longer in existence and "identityof its successor, if any,was amatter of unresolved dispute between rivalclaimants, and where further, petitioner-had given timely notice ofits claimsto representation prior to automatic renewal date ; election necessary.Unit'Appropriate.for Collective Bargaining:all production and maintenanceemployees, excluding supervisory and clerical employees; stipulation as to.Miss Helen M. Blake,of-Locust, N. J.,'for the Company.Mr. Samuel L.,RothbardandMr. Leonard H. Goldsmith,of Newark,N. J., for Local 1267.Mr. Thomas Wilson,of South Orange, N. J.; for District 50.Mr. Leon Novak,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEOUpon petition duly filed by United Construction and MaintenanceWorkers Local Industrial Union No. 1267, affiliated with the Congressof Industrial Organizations, herein called Local 1267, alleging that aquestion affecting commerce had arisen concerning the representationof employees of Federal Iron & Metal Co., Newark, New Jersey, hereincalled the Company, the National Labor Relations Board providedfor an appropriate hearing upon due notice before Vincent M. Rotolo;Trial Examiner.Said hearing was held at Newark, New Jersey, onDecember 4, 1942.The Company, Local 1267, and United Construc-tionWorkers, Division of District 50, United Mine Workers of Amer-ica,herein called District 50, appeared, participated, and wereafforded full opportunity to be heard, to examine and ' cross-examinewitnesses, and to introduce evidence bearing on the issues.The Trial46 N. L.R. B., No. 70., "597 598DECISIONS OF NATIONAL LABOR RELATIONS BOARDExaminer's rulings made at the hearing are free from prejudicial errorand are hereby affirmed.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYFederal Iron & Metal Co. is a New Jersey corporation with its prin-cipal office and place of business in Newark, New Jersey.The Com-pany is engaged as a wholesale dealer in scrap iron- and metal.Theprincipal raw materials used by the Company are scrap iron and metalwhich it ships to steel mills.The value of the products sold by theCompany in the 6 months prior to the hearing amounted to about$99,000, of which-approximately-50 percent was shipped to points out-side New Jersey.The Company admits that it is engaged in com-merce within the meaning'of the Natiomil'Labor'R'elations Act.II.THE ORGANIZATIONS INVOLVEDeUnited Construction and Maintenance Workers Local IndustrialUnion No. 1267 is a labor organization affiliated with the Congress ofIndustrial Organizations, admitting to membership employees of theCompany.United Construction Workers, Division of District 50, United MineWorkers of America, is a labor organization admitting to membershipemployees of the Company.IH. THE QUESTION- CONCERNING REPRESENTATIONaOn October 20, 1941, the Company entered into a collective bar-gaining contract with Local 10 of the United Construction WorkersOrganizing Committee, affiliated with the Congress of IndustrialOrganizations, herein called the U. C. W. O. C.The term of thecontract was for a period of 1 year, with automatic yearly renewalthereafter unless a contrary intention was indicated by either partyupon 30 days' notice. In June 1942, the U.-C. W. O. C. was dissolved:On August 12, 1942, the employees covered by the contract, by resolu-tion, authorized their officers to seek affiliation with the Congress ofIndustrial Organizations; and prior to that time it charter which hadbeen offered them by District 50 had been returned.On August 15,1942, the Congress of Industrial Orgariizations-isslfe'd td the'empl'oyeesa charter, thereby forming Local 1267.On'September 1, 1942, Local1267 requested the Company to substitute it in the place of theU. C. W. O. C. in the contract dated October 20, 1941, and submitteda supplemental contract. FEDERAL IRON & -METAL CO.599District 50 contends that it is the successor to the contract by reasonof the fact that certain officers ofthe' U. C.W. - 0. C. purported- toaffiliate that organizationwithDistrict 50.It further contends thattlie'contract-is=therefore a bar to'this proceeding.Local 1267 contendsthat the attempted merger of theU. C. W. 0. C. WithDistrict 50 wasillegal;and that after dissolutionof the U. C.W. 0. C. the members ofLocal 10 thereof were free to form Local 1267.Since the controversyarose, the Company-has refused to recognize either Local 1267-6rDistrict 50 as the exclusivebargainingagent unless certified by theBoard. 'Resolution of the questions of successorshipto the U. C.W. 0. C. and tothe contract is not a function of theBoard.Theidentityof the labor organizationwhich theemployees desire to act astheir representative can best be resolved by an election,by secret ballot.Moreover,the contract is not 'a bar to this proceeding,since Local1267 gave notice of its claims to representation prior to the time itwould automatically have been renewed.A-statement'of the Regional Director,'introduced into evidence atthe hearing,indicates thatLocal 1267 represents a substantial numberof,the employees in the unit hereinafter found to be appropriate.,We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6)' and(7) of the Act.IV.THE APPROPRIATE UNITWe find, in accordance with the stipulation of the parties, that allproduction -and maintenance employees of the Company,, excludingsupervisory and clerical employees, constitute a unit appropriate forthe purposes of collective bargaining, within the meaning of Section9 (b) of the Act.2V.THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among the em-ployees in the appropriate unit who were employed during the pay-roll period immedaitely preceding the date of our Direction of Elec-tion herein, subject to the limitations and additions set forth in theDirection.'The Regional Director reported that Local 1267 had submitted 11 cards bearing theapparently genuine signatures of persons on the Company's pay roll of October 16, 1942.There are approximately 18 persons within the appropriate unit.District 50 made noshowing of"membership,relying upon its contention that the contract is a bar to thisproceeding-2This is the same unit previously covered by the contract between the Company andthe United Construction Workers Organizing Committee. 600DECISIONS' OF NATIONAL LABOR RELATIONS BOARDDIRECTION OF ELECTIONBy virtue of and' pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 9, of National LaborRelations Board Rules and Regulations-Series 2, as amended, it- isherebyDIRECTED' that, as part of the investigation to ascertain represent'a-tives for the purpose of collective bargaining with Federal Iron &Metal Co., Newark, New Jersey, an election by secret ballot,shall beconducted as early as possible, but not later than thirty (30) daysfrom the date of this Direction, under the direction and supervisionof the Regional Director for the Second Region, acting in this mat-ter as agent for the National Labor Relations Board and subject toArticle III, Section 10,, of said Rules and Regulations, among theemployees in the unit found appropriate in Section IV above, whowere employed during the pay-roll period immediately preceding thedate of this Direction of Election, including any such ' employeeswho did not work during said pay-roll period because they were illor on vacation or temporarily laid off, and including employees in thearmed forces of the United States who present themselves in personat the polls, but excluding any who have since quit or been dischargedfor cause, to determine whether they desire to be represented by UnitedConstruction and Maintenance Workers Local Industrial Union No.1267, affiliated with the Congress of Industrial Organizations, or byUnited Construction Workers, Division of District 50, United MineWorkers of America, for the purposes of collective bargaining, or byneither." 'MR. GERALD D. REALLY took no part in the consideration of theabove Decision and Direction of Election.